DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticiapted by Pilz (U.S. Publication No. 2009/0038764).
Regarding claim 1, Pilz discloses a fire-rated assembly (Figs. 1 and 5) for sealing a linear wall gap along an overhead structure (16), the fire-rated assembly comprising a top track (314) attached to the overhead structure; an angle piece (312) comprising a first flange (approximate 24a, Fig. 1) and a second flange (approximate 24b); a gasket (considered to be the left or right strip 338) attached to an exterior side of the angle piece; and a heat-expandable intumescent strip (considered to be the other of the left or right strip 338) attached the angle piece; wherein the gasket contacts the overhead structure to seal the linear wall gap (Fig. 1).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J BUCKLE JR whose telephone number is (571)270-3739.  The examiner can normally be reached on Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JAMES J BUCKLE JR/Examiner, Art Unit 3633